Title: To Thomas Jefferson from Oliver Barnet, 14 August 1807
From: Barnet, Oliver
To: Jefferson, Thomas


                        
                            New JerseyNew Germantown August 14th 1807.
                        
                        At the same time I express my sincere gratitude to the President of the United States, for the renewed
                            Appointment of Marshal of New Jersey—I must beg leave to Solicit the favor, of the President, to accept my resignation of
                            the Commission of Marshal, in and for the New Jersey district bearing date the Ninth day January Eighteen hundred and
                            Seven.
                        I cannot add to the respectful consideration and Esteem, with which
                        I am, Your most Obedient, & Humble Servant,
                        
                            Oliver Barnet
                            
                        
                    